           Case 3:18-cr-00019-LRH-CLB Document 103
                                               101 Filed 08/28/20
                                                         08/27/20 Page 1 of 2



 1                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 2
      UNITED STATES OF AMERICA,
 3                                                          3:18-CR-00019-LRH-CLB
                     Plaintiff,
 4                                                          [PROPOSED]
                                                            ORDER FOR ORDER FOR
             v.                                             DEPOSITION OF A WITNESS
 5                                                          D.A. PURSUANT TO RULE 15 OF
      STONEY PRIOR,                                         THE FEDERAL RULES OF
 6                                                          CRIMINAL PROCEDURE
             Defendant.
 7

 8          The United States submitted a motion pursuant to Rule 15 of the Federal Rules of

 9   Criminal Procedure requesting that the Court issue an Order that (i) authorizes an audio-

10   visual digitally recorded deposition of D.A. at a time and date as soon as practicable and

11   which is mutually agreeable to the parties, and (ii) a judicial officer be present during said

12   deposition.

13          The Court addressed the Rule 15 motion at the status conference on August 17, 2020

14   and granted the motion. (ECF No. 92.)

15          IT IS THEREFORE ORDERED that an audio-visual digitally recorded Rule 15

16   deposition be taken of witness D.A. on September 16, 2020 at 10:00 a.m.;

17          IT IS FURTHER ORDERED that the defendant will be present for the Rule 15

18   deposition;

19          IT IS FURTHER ORDERED that the deposition will take place in the Federal

20   Courthouse in Reno, Nevada; and

21

22

23

24
           Case 3:18-cr-00019-LRH-CLB Document 103
                                               101 Filed 08/28/20
                                                         08/27/20 Page 2 of 2



 1          IT IS FURTHER ORDERED that this Court will preside over the Rule 15

 2   deposition.

 3          Dated
            DATED this
                    this 28thday
                              dayofof__________, 2020.
                                      August, 2020.

 4
                                                HONORABLE LARRY R. HICKS
 5                                              UNITED STATES DISTRICT JUDGE
                                                DISTRICT OF NEVADA
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                   2
